DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims recite a server, which is directed to a software per se, as supported at least by para [0038] of the specification originally filed describing that “In the context of the present specification, a "server" is a computer program that is running on appropriate hardware and is capable of receiving requests…”.  Computer program is directed to software per se, and fails to fall within at least one of the four categories of patent eligible subject matter.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims recite a process with steps of determine a proximity value for each document from the plurality of documents, which involves vectors generated by executing a machine learning algorithm based on training document-query pairs associated with a relevance score, and using the proximity values for ranking as claimed.  The claimed process is similar to 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed elements and additional elements, or a combination of the addition elements in the claims (e.g. documents, document data, vectors) are directed to types of information being manipulated. The type of information be being manipulated does not impose a meaningful limit on the judicial exception. 
Also, this judicial exception is not integrated into a practical application because
the claimed elements or their combination do not impose any meaningful limits on practicing the abstract idea. 
Further, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (e.g.  a server) amount to no more than usage of a generic computing system having storage media and processor, which fails to provide an inventive concept or significantly more than abstract idea because the elements do not necessary improve the functional of a computer or an improvement to a technical field.
Thus, for at least the reasoning above, claims 1-20 are not patent eligible.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zou et al (Pub No. US 2020/0226126, hereinafter Zou).

With respect to claim 1, Zou discloses a computer-implemented method of ranking a plurality of documents, the plurality of documents being associated with respective document data, the plurality of documents to be used as search results in response to a query submitted by a user, the query being associated with query data, the query having been submitted to a search engine hosted by a server, the plurality of documents being associated with respective document vectors and the query being associated with a query vector, a given document vector having been generated based on the document data associated with a respective document and the query vector having been generated based on the query data, the given document vector having been generated such that a proximity value between the respective document vector and the query (the elements “the plurality of documents….server” are directed to directed field of usage of the server as well as type of data being manipulated by the method, which are not necessary functional elements of the method and hence may not necessary carry any patentable weight; Abstract), the method comprising: 
determining, by the server, for each document from the plurality of documents a proximity value between the respective document vector and an other document vector([0005], [0018],[0020], [0023], [0033], Fig 2-3 & 6: determine a proximity value, such as a distance or ranking score, for each of the documents based on the respective document vector and another document vector), a given proximity value for a respective document being indicative of a similarity between (i) the respective document and (ii) at least one other one from the plurality of documents ([0005], [0018], [0020], [0023], [0033], Fig 2-3 & 6: the distance or ranking score of a given document indicating the similarity between the respective document and other documents, since the similar document are being placed closer based on either the distance, ranking score or both because distance reflects the closeness of the documents); and 
using, by the server, the proximity values of the plurality of documents for ranking the plurality of documents ([0020], [0023], [0034]: the distance of each document serves as the basis for scoring and ranking the document. Hence distances being used and the ranking scores are being for ranking the documents. Either the distances or the ranking scores corresponding to the proximity scores).
With respect to claim 14, Zou discloses a server for ranking a plurality of documents, the plurality of documents being associated with respective document data, the plurality of (the elements “the plurality of documents….server” are directed to directed field of usage of the server as well as type of data being manipulated by the server, which are not necessary functional elements of the server and hence may not necessary carry any patentable weight; Abstract, [0041],, the server being configured to: 
determine for each document from the plurality of documents a proximity value between the respective document vector and an other document vector ([0005],  [0018],[0020], [0023], [0033], Fig 2-3 & 6: determine a proximity value, such as a distance or ranking score, for each of the documents based on the respective document vector and another document vector), a given proximity value for a respective document being indicative of a similarity between (i) the respective document and (ii) at least one other one from the plurality of documents ([0005], [0018],[0020], [0023], [0033], Fig 2-3 & 6: the distance or ranking score of a give document indicating the similarity between the respective document and other documents, since the similar document are being placed closer based on either the distance or ranking score, or both because distance reflects the closeness of the documents); and 
([0020], [0023], [0034]: the distance of each document serves as the basis for scoring and ranking the document. Hence distances being used and the ranking scores are being for ranking the documents. Either the distances or the ranking scores corresponding to the proximity scores).

With respect to claims 2 and 15, Zou further discloses wherein the document vectors and the query vector have been generated by the server executing a Machine Learning Algorithm (MLA), the MLA having been trained: based on a given training document-query pair associated with a respective relevance score, the relevance score being indicative of a relevance of a training document in the given training pair to a training query in the given training pair ([0019-0020], Fig 2-4: executing and train a machine learning algorithm based on training documents  with respect to the searching queries, including given document-query pair to determine  a respective relevance score among a plurality of pairs), 
to generate (i) a training document vector for the training document and (ii) a training query vector for the training query, such that a proximity value between (i) the training document vector of the training document and (ii) the training query vector of the training query is representative of the relevance score ([0019-0020], Fig 2-4:generateing document vector sand query vectors as the training documents and queries are being vectorized by the search system, such that the proximity value representing the relevance score since the distance reflects the closeness of the documents, which reflect relevancy).
([0019-0023], Fig 2-7: generate a reference vector for the document, such as via training document having a reference vector. The proximity value, such as the distance, indicates similarity between the respective document and other documents, because distance reflects the closeness of the documents).

With respect to claims 4 and 17, Zou further discloses wherein the reference vector is one of: an average vector generated based on the document vectors; a mean vector generated based on the document vectors; and a medoid vector generated based on the document vectors ([0019-0023], Fig 2-7: a reference vector is merely a vector, and the vectors of the training document include a reference vector that is based on the document vectors) .
With respect to claims 5 and 18, Zou further discloses wherein the plurality of documents is pre-selected from a pool of documents for ranking, the pre-selection being executed by the server prior to the determining for each document from the plurality of documents the proximity value between the respective document vector and the other document vector ([0019-0020]: documents are being pre-selected from the pool to be trained for ranking, the pre-selection is done by the server prior to determine the proximity value).

 wherein the pre-selection includes (i) a first pre-selection stage and (ii) a second pre-selection stage, the first pre-selection stage including: determining, by the server, respective frequency parameters for documents from the pool of documents, a given frequency parameter being indicative of a number of times query terms from the query are present in the respective document ([0018-0020], [0029], [0038]: determine a frequency parameter indicating number of times a query term, e.g. word frequency, of the document that are to be trained); and 
selecting, by the server, a first set of documents from the pool of documents, the first set of documents having documents associated with respective frequency parameters that are above a first threshold ([0024], [0038]: select documents with frequency parameters that are above a threshold as those with lower threshold will be discarded); 
the second pre-selection stage including: 
generating, by the server executing the MLA, document vectors for respective documents from the first set of documents based on the respective document data ([0019-0021], [0028-0031], Fig 2-7: generate document vectors from the documents); 
generating, by the server executing the MLA, the query vector associated with the query based on the query data ([0019-0021], [0028-0031], Fig 2-7: determine query vector represented by search document vector); 
determining, by the server, for each document from the first set of documents a respective proximity value between (i) the respective document vector and (ii) the query vector, the proximity value being representative of a relevance of the respective document to the query ([0018-0023], [0033-0034], Fig 2-7: determine respective proximity value, such as distance, between vectors representing the relevance); and 
([0020], [0036]: select a second set of top N documents, which are associated with a  2nd threshold as indicated by N, such that those documents above are considered as top N).
With respect to claims 7 and 20, Zou further discloses wherein the second set of documents is the plurality of documents ([0020], [0036]: select a second set of top N documents indicate a plurality).

With respect to claim 8, Zou further discloses wherein the server executes a ranking algorithm configured to rank the plurality of documents based on (i) the document data associated with the respective documents from the plurality of documents and (ii) additional document data associated with the plurality of documents ([0020], [0023], [0034]: ranking based on different factors, such as and not limited to term frequency and document metadata representing different types of document data including the document data and additional document data).
With respect to claim 9, Zou further discloses wherein the using the proximity values of the plurality of documents for ranking the plurality of documents comprises: using, by the server, the proximity values as the additional document data for ranking the plurality of documents by the ranking algorithm ([0020], [0023], [0034]: ranking based on different factors, such as and not limited to distance and term frequency, and document metadata representing different types of document data).
With respect to claim 10, Zou further discloses wherein document data comprises document data of a first type ([0020], [0023], [0034]: different type of document data, such as 1st type on term been used).
With respect to claim 11, Zou further discloses wherein a first document from the plurality of documents has document data of the first type and a second document from the plurality of documents is missing document data of the first type, and wherein the method further comprises: determining, by the server, a proximity value between (i) the document vector of the first document and (ii) the document vector of the second document ([0018-0020], [0024], [0034-0035], [0039], Fig 2-7: determine a proximity value, such as distance, between documents); and 
in response to the proximity value between (i) the document vector of the first document and (ii) the document vector of the second document being above a threshold, using, by the server, the document data of the first type of the first document as an estimation of the document data of the first type of the second document (]0018-0023], [0029-0034], [0026], Fig 2-7, use the document of the 1st type as an estimation, such as in the training process).  

With respect to claim 12, Zou further discloses wherein the method further comprises: triggering, by the server, display of a Search Engine Results Page (SERP) on a device associated with the user, the SERP including a plurality of search results, the plurality of documents being used as the plurality of search results, the plurality of search results being ranked in a same order ([0020], [0034], Fig 6: provide top N ranked search results representing the ranked documents ).

With respect to claim 13, Zou further discloses, wherein the MLA is a Neural Network (NN), the NN comprises a document-dedicated portion and a query-dedicated portion, (i) the document-dedicated portion being configured to generate the training document vector based on document data associated with the training document ([0018-0022], Fig 4-7: using a neural network with document portion that generate training document vectors based on document data), 
(ii) the query-dedicated portion being configured to generate the training query vector based on query data associated with the training query ([0018-0022], Fig 4-7: using a neural network with query portion that generate training query vectors), 
and the document-dedicated portion and the query-dedicated portion having been trained together such that the proximity value between (i) the training document vector and (ii) the training query vector is representative of the relevance score ([0018-0023], [0034-0039], Fig 4-7: train the document vectors and query vectors to determine the proximity value, such as distance,  that represents the relevance).
Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from 
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254. The examiner can normally be reached Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE N OWYANG/            Primary Examiner, Art Unit 2168